NUMBER 13-22-00253-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

   IN THE INTEREST OF J.R., C.M.R.C., AND D.C., MINOR CHILDREN


                     On appeal from the 430th District Court
                          of Hildalgo County, Texas.


                                        ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam
       This is an appeal of a final order terminating parental rights. On July 22, 2022,

appellant filed a first motion of extension of time to file a brief. Appellant’s brief was due

on July 18, 2022. Appellant has requested a twenty-one-day extension to file a brief from

the date of this motion.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file

his brief should be granted in part with order. The Court, however, requires strict

adherence to the briefing rules in appeals of parental termination cases, such as this

appeal, and looks with disfavor upon the delay caused by such extension requests. See

TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       The Court GRANTS in part appellant’s first motion for extension of time. This

motion is GRANTED insofar as the Court will extend appellant’s deadline to file

appellant’s brief to August 1, 2022. The Court DENIES appellant’s request for a twenty-

one-day extension. Further motions for extension of time will not be favorably entertained

by this Court, absent extraordinary circumstances.


                                                                         PER CURIAM



Delivered and filed on the
25th day of July, 2022.




                                               2